Citation Nr: 1441989	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-40 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from March 7, 2008, to January 6, 2009, and from April 1, 2009, to August 13 2012, and entitlement to an initial rating in excess of 40 percent from August 14, 2012, for degenerative arthritis of the lumbar spine with arthritis of the left sacroiliac joint.

2.  Entitlement to an initial rating in excess of 10 percent from March 7,2008, to August 13, 2012, and entitlement to an initial rating in excess of 30 percent from August 14 , 2012, for right hip degenerative arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left hip.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected back and bilateral hip disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a February 2011 travel Board hearing.  

In an April 2008 statement, the Veteran's private neurologist wrote that the Veteran was disabled from working due to back and hip pain.  This statement raises the issue of entitlement to TDIU.  As such, this claim is included on the title page.  

The issues of entitlement to higher initial ratings for degenerative arthritis of the lumbar spine and degenerative arthritis of the right and left hips were previously before the Board in January 2012 when they were remanded for additional evidentiary development and/or to cure a procedural defect.  

The issues of entitlement to service connection for coronary artery disease and diabetes mellitus and entitlement to a temporary total evaluation for heart surgery conducted in January 2014 have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

It its January 2012 remand, the Board directed the agency of original jurisdiction to issue a statement of the case on the issue of entitlement to a higher initial rating for degenerative arthritis of the left hip.  Thereafter, the RO essentially disagree with the Board's determination that the Veteran had filed a timely notice of disagreement with the August 2008 rating decision assigning an initial rating of 10 percent for the left hip disability.  As a result, it did not issue the statement of the case.  The Board notes that the RO does not have the authority to overrule the Board's determination concerning whether a timely notice of disagreement was received.  Moreover, in the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Accordingly, this case must be remanded again to have the originating agency issue a statement of the case on this issue.  

The Veteran has disagreed with the initial disability evaluations assigned for his service connected degenerative arthritis of the lumbar spine with arthritis of the sacroiliac joint.  In March 2011, a private physician, S.O.S., M.D., wrote that he had to prescribe almost three and a half months of bed rest for the Veteran in the preceding one and a half years.  Significantly, it is not apparent to the Board what disabilities required this treatment.  The letter references the Veteran's deterioration and back and hip surgeries and also notes problems with the Veteran's back.  It is not apparent if the bed rest was prescribed to treat the Veteran's hip disorder, his back disorder or both or some other disorder.  The medical records associated with the claims file from Dr. S.O.S. do not indicate when bed rest was prescribed or why.  One of the pertinent rating criteria for evaluation of the Veteran's lumbar spine claim is the amount of bed rest prescribed to treat intervertebral disc disease.  The Board finds the physician should be contacted and requested to provide clarification to the March 2011 letter regarding what necessitated the bed rest.  Furthermore, the dates of when the bed rest was prescribed are very pertinent to the rating claim.  This information should be obtained to the extent possible.  

As the Board does not know what records are available from Dr. S.O.S. and their potential applicability to the claim of entitlement to an increased rating for the hips, the hip claims must also be remanded.  The March 2011 letter referenced in the paragraph above cites to problems with the Veteran's hips as well as the back.  

The issue of entitlement to TDIU has been raised by the record and the Board finds that this requires additional development.  The Board only has jurisdiction over this TDIU based on the disabilities currently on appeal.  It is not apparent to the Board if the Veteran is claiming TDIU based only on the disabilities currently on appeal or whether he is claiming that his unemployability is due to all his of service connected disabilities.  Clarification from the Veteran is required.  Furthermore, the Veteran has not been provided with proper notification regarding how to substantiate his claim for TDIU.  Such notification must be provided.  

The Veteran has not been afforded a TDIU examination and the Board finds that one is required to properly adjudicate the claim.  The examination must include examinations to determine the current degree of severity of the hip and back disabilities as well as any other service connected disability which the Veteran reports is linked to his TDIU claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Veteran and request that he clarify his intentions regarding his TDIU claim specifically with regard to what service-connected disability or disabilities he is claiming render him unemployable.  Also provide the Veteran with proper notification in response to the TDIU.  He should be provided the proper form to claim entitlement to a TDIU and requested to complete and return the form. 

2.  Contact Dr. S.O.S. and request that he review his records and then inform VA what necessitated the bed rest which was referenced in his March 2011 letter and also ask the physician to supply the dates the bed rest was prescribed.  The physician's complete records pertaining to treatment of the Veteran should be obtained to the extent possible after proper authorization has been obtained.  

3.  Undertake appropriate development to obtain any other outstanding records pertinent to the issues on appeal, to include any outstanding pertinent VA medical records.

4.  Issue a statement of the case to the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left hip.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  

5.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected disabilities at issue in this appeal, the impact of those disabilities on his employability and the impact of all of the service-connected disabilities on the Veteran's employability.  The paper claims files and any pertinent evidence in the electronic records that is not contained in the paper claims files should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required to rate the disabilities at issue in this appeal.  In addition, the examiner should state an opinion as to whether the service-connected disabilities at issue in this appeal are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background, and if not whether all of the Veteran's service-connected disabilities are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The examiner must provide the rationale for all opinions expressed.

6.  Undertake any other indicated development.

7.  Then, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



